Pee Cttbiam.
The judgment is affirmed for the reasons expressed in the opinion of Judge Colie, reported in 17 N. J. Super. 71 (Law Div. 1951). The attack made upon the conclusion of the trial judge, that the 54-62 Summer Ave. Corp. and Nathan Peckerman agreed that they would resolve the problem of liability by paying Prank Marzotto a certain sum of money and thereby purchase their peace, has no merit. The stipulation of the parties sets forth that
“the cause of action of the plaintiff, Frank Marzotto, has been settled for $3,000.00 and in accordance therewith a stipulation of dismissal has been filed. * * * The defendant, 54-62 Summer Ave. Corp. paid the plaintiff, Frank Marzotto, as its part of the aforesaid settlement of the plaintiff’s claim, $2,000.00; and the defendant, Nathan Peckerman, paid to said plaintiff as his part thereof, $1,000.00.” (Italics ours.)
Neither Poplin Bros., Inc., v. Volk’s Tire Co., 20 N. J. Misc. 1 (Sup. Ct. 1941). nor Frank Murtz Coach Co., Inc., v. Hudson Bus., &c., Co., 23 N. J. Misc. 342 (Sup. Ct. 1945) is apposite.